Exhibit 10.41

BUSINESS FINANCING AGREEMENT

dated as of December 29, 2005

between

BRIDGE BANK, NATIONAL ASSOCIATION

and

KANA SOFTWARE, INC., a Delaware corporation (“Borrower”).

A. Lender end Borrower have previously entered into that certain Business
Financing Agreement dated as of November 30, 2005 (as may be amended from time
to time, the “Original Credit Agreement”).

B. The Original Credit Agreement provided for a Revolving Credit Line in the
aggregate amount of up to $7,000.000.00 (the “Original Loan”).

C. Borrower and Lender desire to enter in to this certain Business Financing
Agreement dated December 29, 2005 whereby Lender will make additional Advances
to Borrower in an aggregate amount of up to $1,500,000.00 provided that the
aggregate amount of Advances under this Agreement and Formula Advances and
Nonformula Advances under the Original Credit Agreement must not exceed
$7,500,000.00 at any one time.

D. Capitalized terms used in this Agreement have the meaning set forth in the
Original Credit Agreement.

Borrower and Lender agree as follows:

1. Definitions and Construction.

1.1 Definitions. In this Agreement:

“Account Balance” means at any time the aggregate of the Receivable Amounts of
all Financed Receivables at such time.

“Account Debtor” has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker’s
acceptance assuring payment thereof.

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Financed
Receivable.

“Advance” means as to any Receivable, the advance made by Lender to Borrower in
respect of such Receivable pursuant to Section 2.2.

“Advance Rate” means 80% or such greater or lesser percentage as Lender may from
time to time establish in its sole discretion upon notice to Borrower.

“Agreement” means this Business Financing Agreement.



--------------------------------------------------------------------------------

“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
the following (collectively, the “Collateral”): accounts, including health care
insurance receivables, chattel paper, inventory, equipment, instruments,
including promissory notes, investment property, documents, deposit accounts,
letter of credit rights, any commercial tort claim of Borrower which is now or
hereafter identified by Borrower or Lender, general intangibles, and supporting
obligations.

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

“Compliance Certificate” means a certificate in the form attached to this
Agreement by the chief financial officer of Borrower that, among other things,
the representations and warranties set forth in this Agreement are true and
correct as of the date such certificate is delivered.

“Credit Limit” means $1,875,000.00.

“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.

“Earned Reserve” means for any Financed Receivable which has been paid in full
during a Reconciliation Period, the amount by which the amount(s) paid on such
Financed Receivable exceeds the Advance made on such Financed Receivable.

“Eligible Receivable” means a Receivable that satisfies all of the following:

(a) The Receivable has been created by Borrower in the ordinary course of
Borrower’s business and without any obligation on the part of Borrower to render
any further performance.

(b) There are no conditions which must be satisfied before Borrower is entitled
to receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales.

(c) The Account Debtor upon the Receivable does not claim any defense to payment
of the Receivable, whether well founded or otherwise.

(d) The Receivable is not the obligation of an Account Debtor who has asserted
or may assert any counterclaims or offsets against Borrower (including offsets
for any “contra accounts” owed by Borrower to the Account Debtor for goods
purchased by Borrower or for services performed for Borrower).

(e) The Receivable represents a genuine obligation of the Account Debtor and to
the extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 

2



--------------------------------------------------------------------------------

(f) Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.

(g) Borrower is not prohibited by the laws of the state where the Account Debtor
is located from bringing an action in the courts of that state to enforce the
Account Debtor’s obligation to pay the Receivable. Borrower has taken all
appropriate actions to ensure access to the courts of the state where the
Account Debtor is located, including, where necessary, the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.

(h) The Receivable is owned by Borrower free of any title defects or any liens
or interests of others except the security interest in favor of Lender, and
Lender has a perfected, first priority security interest in such Receivable.

(i) The Account Debtor on the Receivable is not any of the following: (i) an
employee, affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; (ii) the U.S. government or any
agency or department of the U.S. government unless Lender agrees in writing to
accept the Receivable, Borrower complies with the procedures in the Federal
Assignment of Claims Act of 1940 (41 U.S.C.§15) with respect to the Receivable,
and the underlying contract expressly provides that neither the U.S. government
nor any agency or department thereof shall have the right of set-off against
Borrower; or (iii) any person or entity located in a foreign country unless
(A) the Receivable is supported by an irrevocable letter of credit issued by a
bank acceptable to Lender, and (B) if requested by Lender, the original of such
letter of credit and/or any usance drafts drawn under such latter of credit and
accepted by the issuing or confirming bank have been delivered to Lender.

(j) The Receivable is not in default (a Receivable will be considered in default
if any of the following occur: (i) the Receivable is not paid within 90 days
from its invoice date; (ii) the Account Debtor obligated upon the Receivable
suspends business, makes a general assignment for the benefit of creditors, or
fails to pay its debts generally as they come due; or (iii) any petition is
filed by or against the Account Debtor obligated upon the Receivable under any
bankruptcy law or any other law or laws for the relief of debtors):

(k) The Receivable does not arise from the sale of goods which remain in
Borrower’s possession or under Borrower’s control.

(l) The Receivable is not evidenced by a promissory note or chattel paper, nor
is the Account Debtor obligated to Burrower under any other obligation which is
evidenced by a promissory note.

(m) The Receivable is otherwise acceptable to Lender.

“Event of Default” has the meaning set forth in Section 9.1.

 

3



--------------------------------------------------------------------------------

“Facility Fee” means a payment of $5,000.00 due upon execution of this Agreement
and annually thereafter.

“Finance Charge” means for each Reconciliation Period an interest amount equal
to the Finance Charge Percentage of the average daily Account Balance
outstanding during such Reconciliation Period.

“Finance Charge Percentage” means a rate per month equal to .75 percentage
points.

“Financed Receivable” means a Receivable for which Lender makes an Advance
pursuant to a Funding Request.

“Funding Request” means a writing signed by an authorized representative of
Borrower which accurately identifies the Receivables which Lender, at its
election, is being requested to finance, and includes for each such Receivable
the correct amount owed by the Account Debtor, the name and address of the
Account Debtor, the invoice number, the invoice date and the account code.

“Lender” means Bridge Bank, National Association, and its successors and
assigns.

“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys’ fees.

“Original Credit Agreement Advances” means the Formula Advances and the
Non-Formula Advances (as both are defined in the Original Credit Agreement”).

“Overadvance” means (a) as to the total amount of the Advances, the amount that
exceeds, if any, (i) the product of the Credit Limit and the Advance Rate,
(b) as to any Advance (i) with respect to any receivable which is not an
Eligible Receivable, the entire outstanding amount of such Advance, and (ii) in
all other cases the amount, if any, by which the outstanding amount of such
Advance exceeds the product of (i) the Advance Rate and (ii) the Receivable
Amount of Financed Receivable in respect of which such Advance was made and
(c) as to the total amount of Advances and Original Credit Agreement Advances,
the amount which exceeds $7,500,000.

“Processing Fee” means a fee equal to .75% of the Receivable Amount of each
Financed Receivable.

“Recovery Fee” means for any Collections which the Borrower has failed to remit
as required by the Agreement a fee equal to $5,000.

 

4



--------------------------------------------------------------------------------

“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.

“Reconciliation Date” means the last calendar day of each Reconciliation Period.

“Reconciliation Period” means each calendar month.

“Refundable Reserve” means for any Reconciliation Date:

(a) The sum of (i) the total of the Earned Reserves as to all Financed
Receivables as of such Reconciliation Date and (ii) the amount of Collections
received by Lender during the Reconciliation Period with respect to Receivables
other than Financed Receivables and not previously remitted to Borrower,

minus

(b) The total for that Reconciliation Period ending on such Reconciliation Date
of:

(i) Processing Fee, Facility Fee, and Recovery Fees;

(ii) Finance Charges;

(iii) Adjustments;

(iv) Any outstanding Overadvance Amounts;

(v) all amounts due, including professional fees and expenses, as set forth in
Section 11 for which oral or written demand has been made by Lender to Borrower
during that Reconciliation Period to the extent Lender has agreed to accept
payment thereof by deduction from the Refundable Reserve; and

(vi) all amounts collected by Borrower on Financed Receivables during the
Reconciliation Period and not remitted to Lender.

“Reserve” means as to any Financed Receivable the amount by which the Receivable
Amount of the Financed Receivable exceeds the Advance on that Financed
Receivable.

“Reserve Percentage” means 100% less the Advance Rate.

“Termination Fee” means a payment equal to 1% of the Credit Limit.

 

5



--------------------------------------------------------------------------------

1.2 Construction:

(a) In this Agreement: (a) references to the plural include the singular and to
the singular include the plural; (b) references to any gender include any other
gender; (c) the terms “include” and “including” are not limiting; (d) the term
“or” has the inclusive meaning represented by the phrase “and/or,” (e) unless
otherwise specified, section and subsection references are to this Agreement,
and (f) any reference to any statute, law, or regulation shall include all
amendments thereto and revisions thereof.

(b) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

(c) Titles and section headings used in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.

2. Financed Receivables.

2.1 Funding Requests. Borrower may request that Lender finance Receivables by
delivering to Lender a Funding Request for the Receivables for which a request
for financing is made. Lender shall be entitled to rely on all the information
provided by Borrower to Lender on or with the Funding Request and to rely on the
signature on any Funding Request as an authorized signature of Borrower.

2.2 Acceptance of Receivables. Lender has no obligation to finance any
Receivable and may exercise its sole discretion in determining whether tiny
Receivable is an Eligible Receivable before financing such Receivable. Upon
acceptance by Lender of any Receivable described in a Funding Request, Lender
shall make an Advance to Borrower in an amount equal to the Advance Rate
multiplied by the Receivable Amount of such Receivable. Upon Lender’s acceptance
of the Receivable and payment to Borrower of the Advance, the Receivable shall
become a “Financed Receivable,” it shall be a condition to each Advance that
(a) all of the representations and warranties set forth in Section 6 are true
and correct on the date of such Advance as though made at and as of each such
date and (b) no Default has occurred and is continuing, or would result from
such Advance. In no event shall the Lender be obligated to make any Advance that
results in an Overadvance or while any Overadvance is outstanding.

2.3 Rights in Respect of Financed Receivables. Effective upon Lender’s payment
of an Advance, Lender shall have the exclusive right to receive all Collections
on the Financed Receivable and no Adjustments will be made without the Lender’s
consent, Lender shall have, with respect to any goods related to the Financed
Receivable, all the rights and remedies of an unpaid seller under the California
Uniform Commercial Code and other applicable law, including the rights of
replevin, claim and delivery, reclamation and stoppage in transit.

 

6



--------------------------------------------------------------------------------

2.4 Reserve. The Reserve is a book balance maintained on the records of Lender
and shall not be a segregated fund and is not the property of Borrower.

2.5 Due Diligence. Lender may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. Lender may audit Borrower’s Receivables and any
and all record pertaining to the Collateral, at Lender’s sole discretion and at
Borrowers expense.

3. Collections, Charges and Remittances.

3.1 Collections. Lender may request that Account Debtor’s pay (by wire transfer
or otherwise) Collections to Lender directly. Lender shall credit Collections
with respect to Financed Receivables received by Lender to Borrower’s Account
Balance within three business days of the date received. If no Default has
occurred and is continuing, Lender agrees to credit the Refundable Reserve with
the amount of Collections it receives with respect to Receivables other than
Financed Receivables; provided that upon the occurrence and during the
continuance of any Default, Lender may apply all Collections to the Obligations
in such order and manner as Lender may determine. Lender has no duty to do any
act other than to turn over such amounts as required above. If an item of
Collections is not honored or Lender does not receive good funds for any reason,
the amount shall be included in the Account Balance as if the Collections had
not been received and Finance Charges under Section 3.2 shall accrue thereon.

3.2 Finance Charges. On each Reconciliation Date Borrower shall pay to Lender
the Finance Charge for the Reconciliation Period ending on such Reconciliation
Date. Lender may deduct the accrued Finance Charges as set forth in Section 3.5.

3.3 Fees.

(a) Processing Fee. At the time each Advance is made. Borrower shall pay to
Lender the Processing Fee with respect to such Advance is being made.

(b) Termination Fee. In the event this Agreement is terminated prior to the
first anniversary of the date of this Agreement, Borrower shall pay the
Termination Fee to Lender.

(c) Facility Fee. Borrower shall pay the Facility Fee to Lender promptly upon
the execution of this Agreement and annually thereafter or as otherwise agreed
to by Lender.

(d) Recovery Fee. If Borrower fails to remit any Collections to Lender as herein
provided, Borrower shall in each case pay to Lender the Recovery Fee for the
amount of such Collections.

3.4 Reporting. Within 30 days after the end of each Reconciliation Period,
Lender shall send to Borrower a report covering the transactions for that
Reconciliation Period, including the amount of all Financed Receivables, all
Collections, Adjustments, Finance

 

7



--------------------------------------------------------------------------------

Charges, and other fees and charges. The accounting shall be deemed correct and
conclusive unless Borrower makes written objection to Lender within 30 days
after the Lender mails the accounting to Borrower.

3.5 Reconciliations. Unless a Default has occurred and is continuing, Lender
shall refund to Borrower after each Reconciliation Date, the Refundable Reserve,
if positive, for such Reconciliation Date by payment by any means of payment
acceptable to Borrower and Lender, subject to Lender’s rights under Section 4.3
and Lender’s rights of offset and recoupment. If the Refundable Reserve is
negative, Borrower shall immediately pay such amount in the same manner as set
forth in Section 4.3 for Overadvances.

3.6 Adjustments. In the event of a breach of Sections 6 or 7, or in the event
any Adjustment or dispute is asserted by any Account Debtor, Borrower shall
promptly advise Lender and shall, subject to the Lender’s approval, resolve such
disputes and advise Lender of any adjustments. Unless the Advance for the
disputed Financed Receivable is repaid in full, Lender shall have the right, at
any time, to take possession of any rejected, returned, or recovered personal
property. If such possession is not taken by Lender, Borrower is to resell it
for Lender’s account at Borrower’s expanse with the proceeds made payable to
Lender. While Borrower retains possession of any returned goods, Borrower shall
segregate said goods and mark them as property of Lender.

4. Recourse and Overadvances.

4.1 Recourse. Advances and the other Obligations shall be with full recourse
against Borrower. If any Advance is not repaid in full within 90 days from the
earlier of (a) invoice date, or (b) the date on which such Advance is made,
Borrower shall immediately pay the outstanding amount thereof to Lender.

4.2 Overadvances. Upon any occurrence of an Overadvance, Borrower shall
immediately pay down the Advances so that, after giving effect to such payments,
no Overadvance exists.

4.3 Borrower’s Payment. When any Overadvance or other amount owing to Lender
becomes due, Lender shall inform Borrower of the manner of payment which may be
any one or more of the following in Lenders sole discretion: (a) in cash
immediately upon demand therefore; (b) by delivery of substitute invoices and a
Funding Request acceptable to Lender which shall thereupon become Financed
Receivables; (c) by deduction from or offset against the Refundable Reserve that
would otherwise be due and payable to Borrower; (d) by deduction from or offset
against the amount that otherwise would be forwarded to Borrower in respect of
any further Advances that may be made by Lender; or (e) by any combination of
the foregoing as Lender may from time to time choose.

5. Power of Attorney. Borrower irrevocably appoints Lender and its successors
and assigns as Borrowers true and lawful attorney in fact, and authorizes
Lender, whether or not there has been an Event of Default,

(i) to sell, assign, transfer, pledge, compromise, or discharge the whole or any
part of the Receivables;

 

8



--------------------------------------------------------------------------------

(ii) to demand, collect, receive, sue, and give releases to any Account Debtor
for the monies due or which may became due upon or with respect to the
Receivables and to compromise, prosecute, or defend any action, claim, case or
proceeding relating to the Receivables, including the filing of a claim or the
voting of such claims in any bankruptcy case, all in Lender’s name or Borrower’s
name, as Lender may choose;

(iii) to prepare, file and sign Borrower’s name on any notice, claim,
assignment, demand, draft, or notice of or satisfaction of lien or mechanics’
lien or similar document; and

(iv) to notify all Account Debtors with respect to the Receivables to pay Lender
directly;

(v) to receive and open all mail addressed to Borrower for the purpose of
collecting the Receivables;

(vi) to endorse Borrowers name on any checks or other forms of payment on the
Receivables;

(vii) to execute on behalf of Borrower any and all instruments, documents,
financing statements and the like to perfect Lender’s interests in the
Receivables and Collateral;

(viii) To debit any Borrowers deposit accounts maintained with Lender for any
and all Obligations due under this Agreement; and

(ix) to do all acts and things necessary or expedient, in furtherance of any
such purposes

Upon the occurrence and continuation of an Event of Default, all of the power of
attorney rights granted by Borrower to Lender hereunder shall be applicable with
respect to all Receivables and all Collateral.

6. Representations and Warranties. Borrower represents and warrants:

(a) With respect to each Financed Receivable:

(i) It is the owner with legal right to sell, transfer and assign it;

(ii) The correct Receivable Amount is on the Funding Request and is not
disputed:

(iii) Such Financed Receivable is an Eligible Receivable;

(iv) Lender has the right to endorse and/or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral; and

 

9



--------------------------------------------------------------------------------

(v) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Lender contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.

(b) Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified,

(c) The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower’s organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound.

(d) Borrower has good title to the Collateral and all inventory is in all
material respects of good and marketable quality, free from material defects.

(e) Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Financed Receivables end Collateral are kept is
set forth at the beginning of this Agreement, Borrower is located at its address
for notices set forth in this Agreement.

(f) If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

7. Miscellaneous Provisions. Borrower will:

(a) Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification in each jurisdiction necessary to
Borrower’s business or operations.

(b) Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records.

(c) Pay all its taxes including gross payroll, withholding and sales taxes when
due and will deliver satisfactory evidence of payment to Lender if requested.

(d) Provide to Lender a written report within 10 days, if payment of any
Financed Receivable does not occur by its due date and include the reasons for
the delay.

(e) Give Lender copies of (i) all Forms 10-K, 10-Q and 8-K (or equivalents)
within 5 days of filing with the Securities and Exchange Commission, while Any
Financed Receivable is outstanding and (ii) annual financial statements, as soon
as available, and in any event within 365 days following the end of Borrower’s
fiscal year, certified by, and with an unqualified opinion of, an independent
certified public accountant acceptable to Lender.

 

10



--------------------------------------------------------------------------------

(f) Execute any further instruments and take further action as Lender requests
to perfect or continue Lender’s security interest in the Collateral or to affect
the purposes of this Agreement.

(g) Provide Lender with a Compliance Certificate no later than 5 clays following
each quarter end or as requested by Lender.

(h) Immediately notify, transfer and deliver to Lender all Collections Borrower
receives.

(i) Not create, incur, assume, or be liable for any indebtedness.

(j) Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business or the value of any Financed Receivable.

(k) Provide to Lender no later than 30 days after the end of each month the
following with respect to Borrower’s financial condition and results of
operations for such month and the period then ending: balance sheet, income
statement; statement of cashflows, accounts receivable and payable aging,
deferred revenue report, and such other matters as Lender may request.

(l) Maintain its primary depository and operating accounts with Lender and, in
the case of any deposit accounts not maintained with lender, grant to Lender a
first priority perfected security interest in and “control” (within the meaning
of Section 9104 of the California Uniform Commercial Code) of such deposit
account pursuant to documentation acceptable to Lender.

8. Security Interest. To secure the prompt payment and performance to Lender of
all of the Obligations, Borrower hereby grants to Lender a continuing security
interest In the Collateral. Borrower is not authorized to sell, assign, transfer
or otherwise convey any Collateral without Lender’s prior written consent,
except tar the sale of finished inventory in the Borrower’s usual course of
business. Borrower agrees to sign any instruments and documents requested by
Lender to evidence, perfect, or protect the interests of Lender in the
Collateral. Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Financed
Receivables and Collateral. Borrower shall not grant or permit any lien or
security interest in the Collateral or any interest therein.

9. Default and Remedies.

9.1 Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

(a) Failure to Pay. Borrower fails to make a payment under this Agreement.

(b) Lien Priority. Lender fails to have an enforceable first lien (except for
any prior liens to which Lender has consented in writing) on or security
interest in the Collateral.

 

11



--------------------------------------------------------------------------------

(c) False Information. Borrower (or any guarantor) has given Lender false or
misleading information or representations.

(d) Death. Borrower or any guarantor dies or becomes legally incompetent, or if
Borrower is a partnership, any general partner dies or becomes legally
incompetent.

(e) Bankruptcy. Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

(f) Receivers. A receiver or similar official is appointed for a substantial
portion of Borrower’s (or any guarantor’s) business, or the business is
terminated.

(g) Judgments. Any judgments or arbitration awards are entered against Borrower
(or any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration.

(h) Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in Borrower’s (or any guarantor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit; or Lender determines that it is Insecure for any other reason.

(i) cross-default. Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s related entities or
affiliates has obtained from anyone else or which Borrower (or any guarantor) or
any of Borrowers related entities or affiliates has guaranteed.

(j) Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect.

(k) Other Agreements. Borrower (or any guarantor) or any of Borrower’s related
entities or affiliates fails to meet the conditions of, or fails to perform any
obligation under any other agreement Borrower (or any guarantor) or any of
Borrower’s related entitles or affiliates has with Lender or any affiliate of
Lender including and without limitation them Original Credit Agreement.

(l) Change of Control. The holders of the capital ownership of the Borrower as
of the date hereof cease to own and control, directly and indirectly, at least
90% of the capital ownership of the Borrower.

(m) Other Breach Under Agreement. Borrower fails to meat the conditions of, or
fails to perform any obligation under, any term of this Agreement not
specifically referred to above.

9.2 Remedies. Upon the occurrence of an Event of Default, (1) without implying
any obligation to do so, Lender may cease making Advances or extending any other
financial

 

12



--------------------------------------------------------------------------------

accommodations to Borrower, (2) all or a portion of the Obligations shall be, at
the option of and upon demand by Lender, or with respect to an Event of Default
described in Section 9.1(e), automatically and without notice or demand, due and
payable in full; and (3) Lender shall have and may exercise all the rights and
remedies under this Agreement and under applicable law, including the rights and
remedies of a secured party under the California Uniform Commercial Code, all
the power of attorney rights described in Section 5 with respect to all
Collateral, and the right to collect, dispose of, sell, lease, use, and realize
upon all Financed Receivables and all Collateral in any commercial reasonable
manner.

10. Accrual of Interest. If any amount owed by Borrower hereunder is not paid
when due, including, without limitation, amounts due under Section 3.3,
Overadvances, amounts due under Section 11, and any other Obligations, such
amounts shall bear Interest at a per annum rate equal to the per annum rate of
the Finance Charges until the earlier of (i) payment in good funds or (ii) entry
of a final judgment thereof, at which time the principal amount of any money
judgment remaining unsatisfied shall accrue Interest at the highest rate allowed
by applicable law. All interest and Finance Charges hereunder calculated at an
annual rate shall be based on a year of 350 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used.

11. Fees, Costs and Expenses: Indemnification. The Borrower will pay to Lender
upon demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other person) in any way relating to the
Financed Receivables, the Collateral, this Agreement or any other agreement
executed in connection herewith or therewith, (c) enforcing any rights against
Borrower or any guarantor, or any Account Debtor, (d) protecting or enforcing
its interest in the Financed Receivables or the Collateral, (e) collecting the
Financed Receivables and the Obligations, or (f) the representation of Lender in
connection with any bankruptcy case or insolvency proceeding involving Borrower,
any Financed Receivable, the Collateral, any Account Debtor, or any guarantor.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, actions, damages, costs, expenses, and liabilities of any nature
whatsoever arising in connection with any of the foregoing.

12. Integration, Severability, Waiver, and Choice of Law. This Agreement and any
related security or other agreements required by this Agreement, collectively:
(a) represent the sum of the understandings and agreements between Lender and
Borrower concerning this credit; (b) replace any prior oral or written
agreements between Lender and Borrower concerning this credit; and (c) are
intended by Lender and Borrower as the final, complete and exclusive statement
or the terms agreed to by them. In the event of any conflict between this
Agreement and any other agreements required by this Agreement, this Agreement
will prevail. If any provision of this Agreement is deemed invalid by reason of
law, this Agreement will be construed as not containing such provision and the
remainder of the Agreement shall remain in full force and effect. In the event
of any conflict between this Agreement and any ether agreements by and between
Lender and Borrower, Lender shall determine in its sole discretion

 

13



--------------------------------------------------------------------------------

which agreement will prevail. Lender retains all of its rights, even if it makes
an Advance after a default. If Lender waives a default, it may enforce a later
default. Any consent or waiver under, or amendment of, this Agreement must be in
writing, and no such consent, waiver, or amendment shall imply any obligation by
Lender to make any subsequent consent, waiver, or amendment. THIS AGREEMENT
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA.

13. Notices. All notices shall be given to Lender and Borrower at the addresses
or faxes set forth on the signature page of this Agreement and shall be deemed
to have been delivered and received: (a) if mailed, three (3) calendar days
after deposited in the United States mail, first class, postage pre-paid,
(b) one (1) calendar day after deposit with an overnight mail or messenger
service; or (c) on the same date of confirmed transmission if sent by hand
delivery, telecopy, telefax or telex.

14. Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN
CONNECTION WITH THE OBLIGATIONS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY OBLIGATION, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR
ITSELF THE NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY
AND VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL.

15. REFERENCE PROVISION.

(a) The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in the Loan Documents (defined
below), but the California Supreme Court has held that pre-dispute Jury Trial
Waivers not authorized by statute are unenforceable. This Reference Provision
will be applicable until: (i) the California Supreme Court holds that a
pre-dispute Jury Trial Waiver provision similar to that contained in the Loan
Documents is valid or enforceable; or (ii) the California Legislature enacts a
statute which becomes law, authorizing pre-dispute Jury Trial Waivers of the
type in the Loan Documents and, as a result, such waivers become enforceable. In
addition, this Reference Provision, if not already applicable as otherwise
provided herein, will become applicable, if a Court, contrary to a choice of law
provision contained in the Loan Documents, holds that the laws of the State of
California apply to the Loan Documents.

(b) Other than (i) nonjudicial foreclosure of security interests in real or
personal property, (ii) the appointment of a receiver or (iii) the exercise of
other provisional remedies any

 

14



--------------------------------------------------------------------------------

of which may be initiated pursuant to applicable law), any controversy, dispute
or claim (each, a “Claim”) between the parties arising out of or relating to
this Agreement or any ether document, instrument or agreement between Lender and
the undersigned (collectively in this Section, the “Loan Documents”), will be
resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Except as otherwise provided in the Loan Documents,
venue for the reference proceeding will be in the Superior Court or Federal
District Court in the County or District where the real property, if any, is
located or in a County or District where venue is otherwise appropriate under
applicable law (the “Court”).

(c) The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parts or expedited
basis, and the parties agree that irreparable harm would result if ex parts
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment or the referee, the Court as power to issue
temporary or provisional remedies.

(d) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision.

(e) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

(f) Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

15



--------------------------------------------------------------------------------

(g) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision and pursuant to CCP §644 the referee’s decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

(h) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery Bet forth above shall apply to any such arbitration proceeding.

(i) THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.

16. Term and Termination. Borrower and Lender each have the right to terminate
the financing of Receivables under this Agreement at any time upon notice to the
other; provided that no such termination shall affect Lender’s security interest
in the Financed Receivables and other Collateral, and this Agreement shall
continue to be effective, and the obligations of Borrower to indemnify Lender
with respect to the expenses, damages, losses, costs and liabilities described
in Section 11 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Lender have run, and
Lender’s rights and remedies hereunder shall survive any such termination, until
all transactions entered into and Obligations incurred hereunder or in
connection herewith have been completed and satisfied in full. Upon any such
termination, Borrower shall, upon demand by Lender, immediately repay all
Advances then outstanding.

17. Other Agreements. (i) Any security agreements, liens and/or security
interests securing payment of any obligations of Borrower owing to Lender or its
affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other

 

16



--------------------------------------------------------------------------------

outstanding agreements between Borrower and Lender or its affiliates;
(ii) Lender reserves the right to issue press releases, advertisements, and
other promotional materials describing any successful outcome of services
provided on Borrower’s behalf, Borrower agrees that Lender shall hove the right
to identify Borrower by name in those materials.

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.

 

BORROWER:     LENDER: KANA SOFTWARE, INC.     BRIDGE BANK, NATIONAL ASSOCIATION
By:  

/s/ John M. Thompson

    By:  

/s/ Lee Shodiss

Name:   John Thompson     Name:  

Lee Shodiss

Title:   CFO     Title:  

SVP

Address for Notices:     Address for Notices: 181 Constitution Drive     2120 El
Camino Real Menlo Park, CA 94026     Santa Clara, CA 85050 Fax: (650) 614-8350  
  Fax: (408) 423-8510

 

17